Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received May 6th, 2021.  Claims 1-20 have been entered and are presented for examination.
Application 16/867,661 is a Continuation of 14/926,089 (10/29/2015) now US Patent 10652767 ABN. 14/926,089 is a Continuation-in-Part of 14/871,014 (09/30/2015) now US Patent 9876653.  14/871,014 is a Continuation-in-Part of CIP of 14/710,170 (05/12/2015) now US Patent 9551594.  14/710,170 has US Provisional Application 62/136,959 (03/23/2015) and US Provisional Application 61/992,307 (05/13/2014).
Response to Arguments
Applicant argues, the Examiner asserts that Ure discloses "storing, by a wireless node device, request configuration information . . ." The Examiner then admits that Ure does not disclose "request configuration information that enables the wireless node device to generate a plurality of requests to obtain sensor data and periodically generated, by the wireless node device, a request to obtain sensor data identified by the request configuration information from the wired device, wherein a plurality of requests for the sensor data identified by the request configuration information are generated within a time period following detection." In other words, the Examiner admits that Ure does not disclose the entire functionality of the "request configuration information" that is stored by the wireless node device.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ure et al. discloses configuration set by mobile app (i.e., user); sensors can be wired to monitoring unit (see Figures 13A-13B and paragraphs 0032, 0035, 0037, 0059, 0100-0102) which allows for obtaining sensor data from a wired device connected to the wireless node device via a wired communication link.
Tanaka et al. discloses periodically transmitting a sensor data acquire request from sensor 25 (paragraph 0269). 
Tanaka et al. shows this feature is common in the art. Applicant has not explained how the combination would lead to disruptions in the network.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 12-16 of U.S. Patent No. 10652767. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is the same.


Claim Objections
Claims 18-20 are objected to because of the following informalities:  Claims 18-20 are dependent on claim 1, but should be dependent on claim 14.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 12-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ure et al. (US 2015/0097961) in view of Tanaka et al. (US 2012/0310599).
(see Figure 2A-2B [monitoring unit 100]), request configuration information to obtain sensor data from a wired device connected to the wireless node device via a wired communication link (see Figures 13A-13B and paragraphs 0032, 0035, 0037, 0059, 0100-0102 [configuration set by mobile app (i.e., user); sensors can be wired to monitoring unit]), wherein the request configuration information is based on at least one configuration update packet received from a gateway device via a wireless communication protocol (see Figures 2A-2B and paragraphs 0081-0086 [in some instances Wifi router is used to communicate between monitoring unit 100 and user’s mobile; configurations include: home, away, or vacation (i.e., suggests configuration can be updated by the user)]); detecting, by the wireless node device, that network communication between the wireless node device and the gateway device is disrupted (paragraph 0055 [If connectivity issues arise and events trigger video recording, the monitoring unit saves videos locally and queues them for later upload, when connectivity resumes; suggesting the monitoring unit can detect when it has lost connection]); and transmitting, by the wireless node device, the stored sensor data to the gateway device upon a determination that the network communication between the wireless node device and the gateway device is operational (paragraph 0055 [If connectivity issues arise and events trigger video recording, the monitoring unit saves videos locally and queues them for later upload, when connectivity resumes]).  
	Ure et al. does not explicitly disclose request configuration information that enables the wireless node device to generate a plurality of requests to obtain sensor data and periodically generating, by the wireless node device, a request to obtain sensor data identified by the request configuration information from the wired device, wherein a plurality of requests for the sensor data identified by the request configuration information are generated within a time period following the detection.
(paragraph 0269).
	Ure et al. discloses a user setting configuration of the sensor network.  Therefore, it would have been obvious for the user to set up a periodic requests from the monitoring unit to the sensor.  The motivation for this is to get updated readings from a particular sensor. 
	The references as combined above do not explicitly disclose storing, by the wireless node device, sensor data based on a plurality of responses by the wired device to the plurality of requests in a memory of the wireless node device.
	However, Ure et al. in view of Tanaka et al. make obvious the feature. Ure et al. discloses If connectivity issues arise and events trigger video recording, the monitoring unit saves videos locally and queues them for later upload, when connectivity resumes (paragraph 0055).  Tanaka et al. discloses periodically transmitting a sensor data acquire request from sensor 25 (paragraph 0269).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the plurality of messages received in the response to the periodic request would be stored locally until connection is resumed. The motivation for this is to preserve all the collected data.
	Regarding claims 2, 9, 15, the references as combined above disclose all the recited subject matter in claims 1, 8, 14, but do not explicitly disclose wherein the wireless communication is based on IEEE 802.15.4.
	However, Ure et al. discloses The HAN devices include but are not limited to IEEE 802.11 Wireless Local Area Network devices, and IEEE 802.15 Wireless Personal Area Network devices, for example Wi-Fi, Zigbee and/or Z-wave based devices, but are not so limited.  

	Regarding claims 3, 16, Ure et al. further discloses wherein the gateway device is located in a building in which the wireless node device is installed (see Figs 2A-2B [User’s Home; Router and Monitoring Unit]).
	Regarding claims 6, 13, 19, Ure et al. further discloses wherein the storing sensor data comprises storing sensor data in association with timestamp data (paragraph 0086 [saves the data with a timestamp in the monitoring unit]).
Regarding claims 7, 20, Ure et al. further suggests generating, by the gateway device, the at least one configuration update packet based on information received from one or more servers in an operation center (paragraph 0033 [CMS can issue commands to the monitoring unit using a server]).

Claims 4-5, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ure et al. (US 2015/0097961) in view of Tanaka et al. (US 2012/0310599) as applied to claims 1, 8, 14 above, and further in view of Obinelo (US 2015/0134123).
Regarding claims 4, 10, 17, the references as combined above disclose all the recited subject matter in claims 1, 8, 14, but do not explicitly disclose wherein the plurality of requests are based on the Modbus communication protocol.
However, Obinelo disclose requests to sensors can include Modbus and BACnet protocols (paragraph 0014).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the communication protocol can be Modbus or BACnet.  The motivation for this is to follow conventional techniques in the art.

However, Obinelo disclose requests to sensors can include Modbus and BACnet protocols (paragraph 0014).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the communication protocol can be Modbus or BACnet.  The motivation for this is to follow conventional techniques in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465